Exhibit 10.7

ASSUMED ELIGIX, INC.
1997 EQUITY INCENTIVE PLAN

Adopted June 30, 1997
As Amended August 31, 1998
As Amended January 28, 1999
Assumed by BioTransplant Incorporated on May 15, 2001

1.          PURPOSES.

             (a)         The purpose of the Plan is to provide a means by which
selected Employees and Directors and Consultants may be given an opportunity to
benefit from increases in value of the common stock of the Company ("Common
Stock") through the granting of (i) Incentive Stock Options, (ii) Nonstatutory
Stock Options, (iii) stock bonuses, and (iv) rights to purchase restricted
stock.

             (b)         The Company, by means of the Plan, seeks to retain the
services of persons who are now Employees, Directors or Consultants, to secure
and retain the services of new Employees, Directors and Consultants, and to
provide incentives for such persons to exert maximum efforts for the success of
the Company and its Affiliates.

             (c)         The Company intends that the Stock Awards issued under
the Plan shall, in the discretion of the Board or any Committee to which
responsibility for administration of the Plan has been delegated pursuant to
subsection 3(c), be either (i) Options granted pursuant to Section 6 hereof,
including Incentive Stock Options and Nonstatutory Stock Options, or (ii) stock
bonuses or rights to purchase restricted stock granted pursuant to Section 7
hereof. All Options shall be separately designated Incentive Stock Options or
Nonstatutory Stock Options at the time of grant, and in such form as issued
pursuant to Section 6, and a separate certificate or certificates will be issued
for shares purchased on exercise of each type of Option.

2.          DEFINITIONS.

             (a)         "Affiliate" means any parent corporation or subsidiary
corporation, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f) respectively, of the Code.

             (b)         “Board” means the Board of Directors of the Company.

             (c)         “Code” means the Internal Revenue Code of 1986, as
amended.

             (d)         “Committee” means a Committee appointed by the Board in
accordance with subsection 3(c) of the Plan.

             (e)         "Company" means Eligix, Inc., Delaware corporation.

             (f)         "Consultant" means any person, including an advisor,
engaged by the Company or an Affiliate to render consulting services and who is
compensated for such services, provided that the term "Consultant" shall not
include Directors who are paid only a director's fee by the Company or who are
not compensated by the Company for their services as Directors.

             (g)        "Continuous Status as an Employee, Director or
Consultant" means the employment or relationship as a Director or Consultant is
not interrupted or terminated. The Board, in its sole discretion, may determine
whether Continuous Status as an Employee, Director or Consultant shall be
considered interrupted in the case of: (i) any leave of absence approved by the
Board, including sick leave, military leave, or any other personal leave; or
(ii) transfers between locations of the Company or between the Company,
Affiliates or their successors.

             (h)        "Director" means a member of the Board.

             (i)         "Employee" means any person, including Officers and
Directors, employed by the Company or any Affiliate of the Company. Neither
service as a Director nor payment of a director's fee by the Company shall be
sufficient to constitute "employment" by the Company.

             (j)         "Exchange Act" means the Securities Exchange Act of
1934, as amended.

             (k)        "Fair Market Value" means, as of any date, the value of
the Common Stock of the Company determined as follows and in a manner consistent
with Section 260.140.50 of Title 10 of the California Code of Regulations:

                                        (1)        If the Common Stock is listed
on any established stock exchange, or traded on the NASDAQ National Market or
the Nasdaq Small Cap Market, the Fair Market Value of a share of Common Stock
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in Common Stock) on the day of
determination, as reported in the Wall Street Journal or such other source as
the Board deems reliable.

                                        (2)        In the absence of such
markets for the Common Stock, the Fair Market Value shall be determined in good
faith by the Board.

             (l)         "Incentive Stock Option" means an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.

             (m)       “Listing Date" means the first date upon which any
security of the Company is listed (or approved for listing) upon notice of
issuance on any securities exchange, or designated (or approved for designation)
upon notice of issuance as a national market security on an interdealer
quotation system and, if applicable, such securities exchange or interdealer
quotation  system has been certified in accordance with the provisions of
Section 25100(o) of the California Corporate Securities Law of 1968.

             (n)        “Nonstatutory Stock Option" means an Option, not
intended to qualify as an Incentive Stock Option.

             (o)         "Officer" means a person who is an officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

             (p)         "Option" means a stock option granted pursuant to the
Plan.

             (q)         "Option Agreement" means a written agreement between
the Company and an Optionee evidencing the terms and conditions of an individual
Option grant. Each Option Agreement shall be subject to the terms and conditions
of the Plan.

             (r)         "Optionee" means a person to whom an Option is granted
pursuant to the Plan.

             (s)         "Plan" means this Eligix, Inc. 1997 Equity Incentive
Plan.

             (t)         "Stock Award" means any right granted under the Plan,
including any Option, any stock bonus and any right to purchase restricted
stock.

             (u)        "Stock Award Agreement" means a written agreement
between the Company and a holder of a Stock Award evidencing the terms and
conditions of an individual Stock Award grant. Each Stock Award Agreement shall
be subject to the terms and conditions of the Plan.

3.          ADMINISTRATION.

             (a)         The Plan shall be administered by the Board unless and
until the Board delegates administration to a Committee, as provided in
subsection 3(c).

             (b)         The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:

                                        (1)        To determine from time to
time which of the persons eligible under the Plan shall be granted Stock Awards;
when and how each Stock Award shall be granted; whether a Stock Award will be an
Incentive Stock Option, a Nonstatutory Stock Option, a stock bonus, a right to
purchase restricted stock or a combination of the foregoing; the provisions of
each Stock Award granted (which need not be identical), including the time or
times when a person shall be permitted to receive stock pursuant to a Stock
Award and the number of shares with respect to which a Stock Award shall be
granted to each such person.

                                        (2)        To construe and interpret the
Plan and Stock Awards granted under it, and to establish, amend and revoke rules
and regulations for its administration. The Board, in the exercise of this
power, may correct any defect, omission or inconsistency in the Plan or in any
Stock Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.

                                        (3)        To amend the Plan or a Stock
Award as provided in Section 13.

                                        (4)        Generally, to exercise such
powers and to perform such acts as the Board deems necessary or expedient to
promote the best interests of the Company which are not in conflict with the
provisions of the Plan.

             (c)         The Board may delegate administration of the Plan to a
committee or committees ("Committee") of one or more members of the Board.  If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board (and references in this Plan to the Board shall thereafter be to
the Committee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

4.          SHARES SUBJECT TO THE PLAN.

             (a)         Subject to the provisions of Section 12 relating to
adjustments upon changes in stock, the stock that may be issued pursuant to
Stock Awards shall not exceed in the aggregate Five Million (5,000,000) shares
of Common Stock. If any Stock Award shall for any reason expire or otherwise
terminate, in whole or in part, without having been exercised in full (or vested
in the case of restricted stock), the stock not acquired under such Stock Award
shall revert to and again become available for issuance under the Plan.

             (b)         The stock subject to the Plan may be unissued shares or
reacquired shares, bought on the market or otherwise.

5.          ELIGIBILITY.

             (a)         Incentive Stock options may be granted only to
Employees.  Stock Awards other than Incentive Stock Options may be granted only
to Employees, Directors or Consultants.

             (b)         No person shall be eligible for the grant of an Option
if, at the time of grant, such person owns (or is deemed to own pursuant to
Section 424(d) of the Code) stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any of
its Affiliates unless the exercise price of such Option is at least one hundred
ten percent (110%) of the Fair Market Value of such stock at the date of grant
and the Option is not exercisable after the expiration of five (5) years from
the date of grant.

6.          OPTION PROVISIONS.

             Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

             (a)         Term.  No Option shall be exercisable after the
expiration of ten (10) years from the date it was granted.

             (b)         Price.  The exercise price of each Incentive Stock
Option shall be not less than one hundred percent (100%) of the Fair Market
Value of the stock subject to the Option on the date the Option is granted and
the exercise price of each Nonstatutory Stock Option shall be not less than
eighty-five percent (85%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence (if such Option is granted) pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.

             (c)         Consideration.  The purchase price of stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (i) in cash at the time the Option is
exercised, or (ii) at the discretion of the Board or the Committee, at the time
of the grant of the Option, (A) by delivery to the Company of other Common Stock
of the Company, (B) according to a deferred payment arrangement, except that
payment of the common stock's "par value" (as defined in the Delaware General
Corporation Law) shall not be made by deferred payment, or other arrangement
(which may include, without limiting the generality of the foregoing, the use of
other Common Stock of the Company) with the person to whom the Option is granted
or to whom the Option is transferred pursuant to subsection 6(d), or (c) in any
other form of legal consideration that may be acceptable to the Board.

             In the case of any deferred payment arrangement, interest shall be
payable at least annually and shall be charged at the minimum rate of interest
necessary to avoid the treatment as interest, under any applicable provisions of
the Code, of any amounts other than amounts stated to be interest under the
deferred payment arrangement.

             (d)         Transferability. An Option shall not be transferable
except by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of the person to whom the Option is granted only
by such person.

             (e)         Vesting. The total number of shares of stock subject to
an Option may, but need not, be allotted in periodic installments (which may,
but need not, be equal). The Option Agreement may provide that from time to time
during each of such installment periods, the Option may become exercisable
("vest") with respect to some or all of the shares allotted to that period, and
may be exercised with respect to some or all of the shares allotted to such
period and/or any prior period as to which the Option became vested but was not
fully exercised. The Option may be subject to such other terms and conditions on
the time or times when it may be exercised (which may be based on performance or
other criteria) as the Board may deem appropriate. The vesting provisions of
individual Options may vary, but in each case to the extent required by
California Code of Regulations section 260.140.41 will provide for vesting of at
least twenty percent (20%) per year of the total number of shares subject to the
Option. The provisions of this subsection 6(e) are subject to any Option
provisions governing the minimum number of shares as to which an Option may be
exercised.

             (f)         Termination of Employment or Relationship as a Director
or Consultant.  In the event an Optionee’s Continuous Status as an Employee,
Director or Consultant terminates (other than upon the Optionee’s death or
disability), the Optionee may exercise his or her Option (to the extent that the
Optionee was entitled to exercise it at the date of termination) but only within
such period of time ending on the earlier of (i) the date three (3) months after
the termination of the Optionee’s Continuous Status as an Employee, Director or
Consultant (or such longer or shorter period, which shall not be less than
thirty (30) days if such termination is not for cause, as specified in the
Option Agreement), or (ii) the expiration of the term of the Option as set forth
in the Option Agreement. If, at the date of termination, the Optionee is not
entitled to exercise his or her entire Option, the shares covered by the
unexercisable portion of the Option shall revert to and again become available
for issuance under the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified in the Option Agreement,
the Option shall terminate, and the shares covered by such Option shall revert
to and again become available for issuance under the Plan.

             An Optionee's Option Agreement may also provide that if the
exercise of the Option following the termination of the Optionee's Continuous
Status as an Employee, Director or Consultant (other than upon the Optionee's
death or disability) would be prohibited at any time solely because the issuance
of shares would violate the registration requirements under the Act, then the
Option shall terminate on the earlier of (i) the expiration of the term of the
Option set forth in the first paragraph of this subsection 6(f), or (ii) the
expiration of a period of three (3) months after the termination of the
Optionee's Continuous Status as an Employee, Director or Consultant during which
the exercise of the Option would not be in violation of such registration
requirements.

             (g)        Disability of Optionee. In the event an Optionee's
Continuous Status as an Employee, Director or Consultant terminates as a result
of the Optionee's disability, the Optionee may exercise his or her Option (to
the extent that the Optionee was entitled to exercise it at the date of
termination), but only within such period of time ending on the earlier of (i)
the date twelve (12) months following such termination (or such longer or
shorter period, which in no event shall be less than six (6) months, specified
in the Option Agreement), or (ii) the expiration of the term of the Option as
set forth in the Option Agreement. If, after the date of termination, the
Optionee is not entitled to exercise his or her entire Option, the shares
covered by the unexercisable portion of the Option shall revert to and again
become available for issuance under the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the shares covered by such Option shall revert
to and again become available for issuance under the Plan.

             (h)        Death of Optionee. In the event of the death of an
Optionee during, or within a period specified in the Option Agreement after the
termination of, the Optionee's Continuous Status as an Employee, Director or
Consultant, the Option may be exercised (to the extent the Optionee was entitled
to exercise the Option at the date of death) by the Optionee's estate by a
person who acquired the right to exercise the Option by bequest or inheritance
or by a person designated to exercise the option upon the Optionee's death
pursuant to subsection 6(d), but only within the period ending on the earlier of
(i) the date eighteen (18) months following the date of death (or such longer or
shorter period, which in no event shall be less than six (6) months specified in
the Option Agreement), or (ii) the expiration of the term of such Option as set
forth in the Option Agreement. If, at the time of death, the Optionee was not
entitled to exercise his or her entire Option, the shares covered by the
unexercisable portion of the Option shall revert to and again become available
for issuance, under the Plan. If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate, and the shares
covered by such Option shall revert to and again become available for issuance
under the Plan.

             (i)         Early Exercise. The Option may, but need not, include a
provision whereby the Optionee may elect at any time while an Employee, Director
or Consultant to exercise the Option as to any part or all of the shares subject
to the Option prior to the full vesting of the Option. Any unvested shares so
purchased may be subject to a repurchase right in favor of the Company or to any
other restriction the Board determines to be appropriate as specified in The
Option Agreement and in a manner consistent with Section 260.140.41 of the
California Code of Regulations.

7.          TERMS OF STOCK BONUSES AND PURCHASES OF RESTRICTED STOCK.

             Each stock bonus or restricted stock purchase agreement shall be in
such form and shall contain such terms and conditions as the Board or the
Committee shall deem appropriate. The terms and conditions of stock bonus or
restricted stock purchase agreements may change from time to time, and the terms
and conditions of separate agreements need not be identical, but each stock
bonus or restricted stock purchase agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions as appropriate:

             (a)         Purchase Price. The purchase price under each
restricted stock purchase agreement shall be such amount as the Board or
Committee shall determine and designate in such Stock Price Agreement, but in no
event shall the purchase price be less than eighty-five percent (85%) of the
stock's Fair Market Value on the date such award is made. Notwithstanding the
foregoing, the Board or the Committee may determine that eligible participants
in the Plan may be awarded stock pursuant to a stock bonus agreement in
consideration for past services actually rendered to the Company for its
benefit.

             (b)         Transferability. No rights under a stock bonus or
restricted stock purchase agreement shall be transferable except by will or the
laws of descent and distribution and shall be exercisable during the lifetime of
the person to whom the Stock Award is granted only by such person.

             (c)         Consideration. The purchase price of stock acquired
pursuant to a stock purchase agreement shall be paid either: (i) in cash at the
time of purchase; (ii) at the discretion of the Board or the Committee,
according to a deferred payment or other arrangement with the person to whom the
stock is sold, except that payment of the common stock's "par value" (as defined
in the Delaware General Corporation Law) shall not be made by deferred payment;
or (iii) in any other form of legal consideration that may be acceptable to the
Board or, the Committee in its discretion. Notwithstanding the foregoing, The
Board or the Committee to which administration of the Plan has been delegated
may award stock pursuant to a stock bonus agreement in consideration for past
services actually rendered to the Company or for its benefit.

             (d)         Vesting.  Shares of stock sold or awarded under the
Plan may, but need not, be subject to a repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board or
the Committee. To the extent required by California Code of Regulations section
260.140.41, the Stock Award Agreement shall provide (i) that the right to
repurchase at the original purchase price shall lapse at a minimum rate of
twenty percent (20%) per year over five (5) years from the date the Stock Award
was granted, and (ii) such right shall be exercisable only (A) within the ninety
(90) day period following the termination of employment or the relationship as a
Director or Consultant, or (B) such longer period as may be agreed to by the
Company and the holder of the Stock Award (for example, for purposes of
satisfying the requirements of Section 1202(c)(3) of the Code (regarding
"qualified small business stock")), and (iii) such right shall be exercisable
only for cash or cancellation of purchase money indebtedness for the shares.

             (e)         Termination of Continuous Status as an Employee,
Director or Consultant. In the event a Participant's Continuous Status as an
Employee, Director or Consultant terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of stock held by that person which
have not vested as of the date of termination under the terms of the stock bonus
or restricted stock purchase agreement between the Company and such person.

8.          CANCELLATION AND RE-GRANT OF OPTIONS.

             The Board or the Committee shall have the authority to effect, at
any time and from time to time, (i) the repricing of any outstanding Options
under the Plan and/or (ii) with the consent of any adversely affected holders of
Options, the cancellation of any outstanding Options under the Plan and the
grant in substitution therefor of new Options under the Plan covering the same
or different numbers of shares of stock, but having an exercise price per share
not less than eighty-five percent (85%) of the Fair Market Value for a
Nonstatutory Stock Option, one hundred percent (100%) of the Fair Market Value
for an Incentive Stock Option or, in the case of an Incentive Stock Option held
by a 10% stockholder (as described in subsection 5(b)), not less than one
hundred ten percent (110%) of the Fair Market Value per share of stock on the
new grant date.  Notwithstanding the foregoing, the Board or the Committee may
grant an Option with an exercise price lower than that set forth above if such
Option is granted as part of a transaction to which section 424(a) of the Code
applies.

9.          COVENANTS OF THE COMPANY.

             (a)         During the terms of the Stock Awards, the Company shall
keep available at all times the number of shares of stock required to satisfy
such Stock Awards.

             (b)         The Company shall seek to obtain from each regulatory
commission or agency having jurisdiction over the Plan such authority as may be
required to issue and sell shares under Stock Awards; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act of 1933, as amended (the "Securities Act") either the Plan, any Stock Award
or any stock issued or issuable pursuant to any such Stock Award. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the company deems necessary
for the lawful issuance and sale of stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell stock upon exercise of
such Stock Awards unless and until such authority is obtained.

10.        USE OF PROCEEDS FROM STOCK.

             Proceeds from the sale of stock pursuant to Stock Awards shall
constitute general funds of the Company.

11.        MISCELLANEOUS.

             (a)         Subject to any applicable provisions of the California
Corporate Securities Law of 1968, as amended, and related regulations relied
upon as a condition of issuing securities pursuant to the Plan, the Board shall
have the power to accelerate the time at which a Stock Award may first be
exercised or the time during which a Stock Award or any part thereof will vest
pursuant to subsection 6(e) or 7(d), notwithstanding the provisions in the Stock
Award stating the time at which it may first be exercised or the time during
which it will vest.

             (b)         Neither an Employee, Director nor a Consultant nor any
person to whom a Stock Award is transferred in accordance with the Plan shall be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares subject to such Stock Award unless and until such person
has satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

             (c)         Throughout the term of any Stock Award, to the extent
required by California law, the Company shall deliver to the holder of such
Stock Award, not later than one hundred twenty (120) days after the close of
each of the Company's fiscal years during the term of such Stock Award, a
balance sheet and an income statement. This subsection shall not apply (i) after
the Listing Date, or (ii) when issuance is limited to key employees whose duties
in connection with the Company assure them access to equivalent information.

             (d)         Nothing in the Plan or any instrument executed or Stock
Award granted pursuant thereto shall confer upon any Employee, Consultant or
other holder of Stock Awards any right to continue in the employ of the Company
or any Affiliate or to continue serving as a Consultant and Director, or shall
affect the right of the Company or any Affiliate to terminate the employment of
any Employee with or without notice and with or without cause, or the right to
terminate the relationship of any Consultant pursuant to the terms of such
Consultant's agreement with the Company or Affiliate or service as a Director
pursuant to the Company's Bylaws.

             (e)         To the extent that the aggregate Fair Market Value
(determined at the time of grant) of stock with respect to which Incentive Stock
Options are exercisable by any Optionee during any calendar year under all plans
of the Company and its affiliates exceeds one hundred thousand dollars
($100,000), the Options or portions thereof which exceed such limit (according
to the order in which they were granted) shall be treated as Nonstatutory Stock
Options.

             (f)         The Company may require any person to whom a Stock
Award is granted, or any person to whom a Stock Award is transferred in
accordance with the Plan, as a condition of exercising or acquiring stock under
any Stock Award, (1) to give written assurances satisfactory to the Company as
to such person's knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters,
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Stock Award;
and (2) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the Stock Award for such person's own
account and not with any present intention of selling or otherwise distributing
the stock. The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise or acquisition of stock under the Stock Award has been registered under
a then currently effective registration statement under the Securities Act, or
as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.

             (g)        To the extent provided by the terms of a Stock Award
Agreement, the person to whom a Stock Award is granted may satisfy any federal,
state or local tax withholding obligation relating to the exercise or
acquisition of stock under a Stock Award by any of the following means or by a
combination of such means: (1) tendering a cash payment; (2) authorizing the
Company to withhold shares from the shares of the Common Stock otherwise
issuable to the participant as a result of the exercise or acquisition of stock
under the Stock Award; or (3) delivering to the Company owned and unencumbered
shares of the Common Stock of the Company.

12.        ADJUSTMENTS UPON CHANGES IN STOCK.

             (a)         If any change is made in the stock subject to the Plan,
or subject to any Stock Award, without the receipt of consideration by the
Company (through merger, consolidation, reorganization recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidation of dividend, combination of shares, exchange of shares,
change in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of shares subject to the Plan pursuant to
subsection 4(a), and the outstanding Stock Awards will be appropriately adjusted
in the class(es) and number of shares and price per share of stock subject to
such outstanding Stock Awards. Such adjustments shall be made by the Board or
the Committee, the determination of which shall be final, binding and
conclusive. (The conversion of any convertible securities of the Company shall
not be treated as a "transaction not involving the receipt of consideration by
the Company.")

             (b)         In the event of: (1) a dissolution, liquidation or sale
of substantially all of the assets of the Company; (2) a merger or consolidation
in which the Company is not the surviving corporation; or (3) a reverse merger
in which the Company is the surviving corporation but the shares of the
Company's common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, then to the extent permitted by applicable law:
(i) any surviving corporation or a parent of such surviving corporation shall
assume any Stock Awards outstanding under the Plan or shall substitute similar
Stock Awards for those outstanding under the Plan, or (ii) such Stock Awards
shall continue in full force and effect.  In the event any surviving corporation
or its parent refuses to assume or continue such Stock Awards, or to substitute
similar Stock Awards for those outstanding under the Plan, then, with respect to
Stock Awards held by persons then performing services as Employees, Directors or
Consultants, the time during which such Stock Awards may be exercised shall be
accelerated, the vesting of such Stock Awards shall be accelerated if so
determined by the Board and the Stock Awards terminated if not exercised prior
to such event.

13.        AMENDMENT OF THE PLAN AND STOCK AWARDS.

             (a)         The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 12 relating to adjustments upon
changes in stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary for
the Plan to satisfy the requirements of Section 422 of the Code, applicable
Securities laws or an Nasdaq or securities exchange listing requirements.

             (b)         The Board may in its sole discretion submit any other
amendment to the Plan for stockholder approval.

             (c)         It is expressly contemplated that the Board may amend
the Plan in any respect the Board deems necessary or advisable to provide
eligible employees, Directors or Consultants with the maximum benefits provided
or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under it into compliance therewith.

             (d)         Rights under any Stock Award granted before amendment
of the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the person to whom the Stock Award was granted
and (ii) such person consents in writing.

14.        TERMINATION OR SUSPENSION OF THE PLAN.

             (a)         The Board may suspend or terminate the Plan at any
time.  Unless sooner terminated, the Plan shall terminate ten (10) years from
the date the Plan is adopted by the Board or approved by the stockholders of the
Company, whichever is earlier. No Stock Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.

             (b)         Rights and obligations under any Stock Award granted
while the Plan is in effect shall not be impaired by suspension or termination
of the Plan, except with the consent of the person to whom the Stock Award was
granted.

15.        EFFECTIVE DATE OF PLAN.

             The Plan shall become effective on the date adopted by the Board,
but no Stock Awards granted under the Plan shall be exercised unless and until
the Plan has been approved by the stockholders of the Company, which approval
shall be within twelve (12) months before or after the date the Plan is adopted
by the Board.

NOTICE OF EXERCISE

Eligix, Inc.   200 Boston Ave, Suite 2600   Medford, MA 02155 Date of Exercise:

Ladies and Gentlemen:

             This constitutes notice under my stock option that I elect to
purchase the number of shares for the price set forth below.

Type of option (check one):   Incentive   o   Nonstatutory   o           Stock
option dated:            

--------------------------------------------------------------------------------

    Number of shares as to which option is  exercised:            

--------------------------------------------------------------------------------

              Certificates to be  issued in name of:            

--------------------------------------------------------------------------------

              Total exercise price:   $        

--------------------------------------------------------------------------------

              Cash payment delivered herewith:  
$        

--------------------------------------------------------------------------------

   

             By this exercise, I agree (i) to provide such additional documents
as you may require pursuant to the terms of the Eligix, Inc. 1997 Stock Option
Plan, (ii) to provide for the payment by me to you (in the manner designated by
you) of your withholding obligation, if any, relating to the exercise of this
option, and (iii) if this exercise relates to an incentive stock option, to
notify you in writing within fifteen (15) days after the date of any disposition
of any shares of Common Stock issued upon exercise of this option that occurs
within two (2) years after the date of grant of this option or within one (1)
year after such shares of Common Stock are issued upon exercise of this option.

             I hereby make the following certifications and representations with
respect to the number of shares of Common Stock of the Company listed above (the
"Shares"), which are being acquired by me for my own account upon exercise of
the option as set forth above:

             I acknowledge that the Shares have not been registered under the
Securities Act of 1933, as amended (the "Act"), and are deemed to constitute
"restricted securities" under Rule 701 and may be securities owned by an
"affiliate" under Rule 144 promulgated under the Act. I warrant and represent to
the Company that I have no present intention of distributing or selling said
Shares, except as permitted under the Act and any applicable state securities
laws.

             I further acknowledge that I will not be able to resell the Shares
for at least ninety (90) days after the stock of the Company becomes publicly
traded (i.e., subject to the reporting requirements of Section 13 or 15(d) of
the Securities Exchange Act of 1934) under Rule 701 and that more restrictive
conditions apply to affiliates of the Company under Rule 144.

             I further acknowledge that all certificates representing any of the
Shares subject to the provisions of the Option shall have endorsed thereon
appropriate legends reflecting the foregoing limitations, as well as any legends
reflecting restrictions pursuant to the Company's Articles of Incorporation,
Bylaws and/or applicable securities laws.

             I further agree that, if required by the Company (or a
representative of the underwriters) in connection with the first underwritten
registration of the offering of any securities of the Company under the Act, I
will not sell or otherwise transfer or dispose of any shares of Common Stock or
other Securities of the Company during such period (not to exceed one hundred
eighty (180) days) following the effective date of the registration statement of
the Company filed under the Act (the "Effective Date") as may be requested by
the Company or the representative of the underwriters. I further agree that the
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such period.

  Very truly yours,              

--------------------------------------------------------------------------------

 